DISMISS and Opinion Filed November 18, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00933-CV

        TEXAS ALCOHOL AND BEVERAGE COMMISSION AND
    A. BENTLEY NETTLES, IN HIS OFFICIAL CAPACITY, Appellants
                               V.
               THE TIN CUP TAVERN, LLC, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89239

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne

      Before the Court is appellant’s agreed motion to dismiss the appeal based on

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE

200933F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TEXAS ALCOHOL AND                           On Appeal from the 354th Judicial
BEVERAGE COMMISSION AND                     District Court, Hunt County, Texas
A. BENTLEY NETTLES, IN HIS                  Trial Court Cause No. 89239.
OFFICIAL CAPACITY, Appellants               Opinion delivered by Justice
                                            Osborne, Justices Schenck and
No. 05-20-00933-CV         V.               Partida-Kipness participating.

THE TIN CUP TAVERN, LLC,
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      As agreed by the parties, we ORDER each party bear its own costs of this
appeal.


Judgment entered November 18, 2020




                                      –2–